Civil action on an account for goods, wares and merchandise sold and delivered. From judgment, in accordance with verdict, defendant appealed.
The issue submitted to the jury in this case, was, "In what amount, if any, is defendant indebted to plaintiffs?" Defendant admits that he is indebted to plaintiffs, for balance due on account for 1920. The amount only is in controversy, plaintiffs contending that this amount is $1,156, defendant contending that it is $80.47. It is admitted that the balance due bears interest from 1 January, 1921. The jury finds that the balance due is $900.
First assignment of error is the refusal of his Honor to set aside the verdict, upon motion of defendant, on the ground that same was against the weight of the evidence. This motion was admittedly addressed to the discretion of the court. The refusal of the motion is not subject to review, unless there was an abuse of this discretion. Bailey v. MineralCo., 183 N.C. 525.
A careful consideration of all the evidence submitted to the jury does not disclose that there was an abuse of discretion in this case. The issue involves only the controversy as to the balance due to plaintiffs by defendant. This was essentially a matter for the jury. There is sufficient evidence to sustain the verdict, and the assignment of error is not sustained.
Nor was there any error in the instructions of the court to the jury, or in the failure to give instructions as set out in defendant's exceptions.
There is
No error.